Order filed October 4, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-16-00603-CV
                                     ____________

             WILLIAM H. POFF AND JULIA A. POFF, Appellants

                                            V.

          CYPRESS FOUR PROPERTY VENTURES LLC, Appellee


                         On Appeal from the County Court
                              Waller County, Texas
                          Trial Court Cause No. C16-049

                                        ORDER

       On September 28, 2016, appellants notified this court that they filed an
affidavit of indigence in the trial court. Texas Rule of Appellate Procedure 20.1(b)(1)
provides that when a statement of inability to afford payment of costs was filed in
the trial court, the party’s indigence status in the trial court carries forward on appeal.
The exception to this rule is when the party files a motion alleging the party’s
financial circumstances have materially changed since the date of the trial court’s
order. Tex. R. App. P. 20.1(3).
      The clerk’s record has not been filed in this appeal. This court has not been
advised whether appellants filed a statement of inability to afford payment of costs
in the trial court, whether the statement was contested, or the ruling on any contest,
if any. To determine appellants’ indigent status, we issue the following order for a
partial clerk’s record.

      We order the Waller County Clerk to file a partial clerk’s record with the clerk
of this court on or before October 19, 2016. The partial clerk’s record shall contain
(1) the judgment being appealed; (2) any motion for new trial, other post-judgment
motion, or request for findings of fact and conclusions of law; and (3) the notice of
appeal. In addition, the partial clerk’s record shall contain: (4) appellants’
statement of inability to afford payment of costs; (5) the contest(s) to the statement,
if any; (6) the trial court’s order ruling on any contest; and (7) any other documents
pertaining to the claim of indigence and the contests thereto.



                                        PER CURIAM




                                          2